DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 15 and 25 are objected to because of the following informalities:  
Claim 15 has a grammar mistake: “onto an inner surface of a or the capillary tube”.
Claim 25 refers to “the glass” which lacks antecedent basis. Examiner interprets the glass as “the outer tube”.
Appropriate correction is required.

Claim Interpretation
Claim 14 and 15 refer to “directing the laser beam”. This is not the same as focal point/depth of the laser beam. Examiner interprets directing the laser beam as written, the direction of the laser beam.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 11, the limitation “a next contact line” is improper without a further capillary tube. If the applicant amends dependency to that of claim 7, the contact line associated to a further primary capillary tube has already been processed. Examiner interprets an additional preceding step of inserting a further capillary tube that has yet to be processed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claims 1-3, 6-8, 11-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kosolapov et al (“Hollow-core revolver fibre with double-capillary reflective cladding”, 2016), further in view of Zhang et al (“Design and Fabrication of a Novel Core-Suspended Optic Fiber for Distributed Gas Sensor”, 2014) and Schultz et al (US-20020056291-A1).
Regarding Claim 1, Kosolapov teaches of fabricating a fibre preform comprising a hollow outer tube of glass (Heraues Suprasil F300 high-quality silica tube, D=25mm and d=21mm) and preparing a capillary tube (D=12.3mm and d=8.4mm) (Fig. 2a; p. 268 left column, ¶ “A fibre preform was made…”).
	Kosolapov teaches of positioning the capillary tube inside the outer tube (p. 268 left column, ¶ “A fibre preform was made…”), but is silent on laying the capillary tube against the inner surface of the outer tube along a contact line parallel to the longitudinal axes. In related core suspended capillary fibre art, Zhang teaches of lying the core (capillary) rod against the inner surface of the hollow tube along the axis to weld and form the complex preform (p. 2 ¶ “The fabrication technology of the CSCF includes two steps…”). It would be obvious to one of ordinary skill in the art at the time of invention that Kosolapov was formed by laying the capillary tube against an inner surface of the outer tube along a contact line parallel to the longitudinal axes of the primary capillary tube and the outer tube.
	Both Kosolapov and Zhang teach of using oxy-hydrogen burners to bond the capillary tube to the outer tube. In related optical preform preparation art, Schultz teaches of a laser apparatus to fuse a glass tube within a glass tube [0012]. It would be obvious to one of ordinary skill in the art to use the laser apparatus taught by Schultz to bond the outer and primary capillary tube along the contact line as an alternative method . "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).

Regarding claim 2, according to modified Kosolapov of claim 1, Schultz teaches that the laser beam fusion welds by heating the surfaces [0003].
Regarding claim 3, according to modified Kosolapov of claim 1 and 2, the laser heating involved in Schultz apparatus is linear given that a constant or thermal absorption coefficient of laser radiation is reported [0033-0034] .

Regarding claim 6, according to modified Kosolapov of claim 1, Kosolapov teaches of a second fabrication step of inserting the double tubes into a larger tube (p. 268 right column, ¶ “In the second preform fabrication step…”). Claim 6 is repeating the method of claim 1 by inserting a smaller capillary tube inside a larger hollow tube and laser welding the tubes into their position. In general, the transposition of process steps, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP 2144.04 (IV)(C).

Regarding claim 7, according to modified Kosolapov of claim 1, Kosolapov teaches in Fig. 1a of a plurality of primary capillary tubes are displaced radially and bonded to the outer tube. Kosolapov is silent on the discrete steps to attain the plurality of capillary tubes in the outer tube. One of ordinary skill in the art at the time of invention would know to repeat the steps of modified Kosolapov to attain the same structure. Additionally, it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977),  In re Spada, 15 USPQ2d 1655, 1658 ( Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. in re Best, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 8 and 12, according to modified Kosolapov of claim 1, Zhang teaches of orienting the capillary and/or outer tube under the influence of gravity to position while bonding (p. 2 ¶ “The fabrication technology of the CSCF includes two steps…”). 

Regarding claim 11, according to modified Kosolapov of claim 1, Kosolapov teaches of controlling the rotation of the outer tube (p. 268 right column, ¶ “In the second preform fabrication step…”), reading on a rotational stage. Schultz teaches of both a rotational and linear actuator to move the laser welding head relative to the working surface [0043-0044]. While Kosolapov does not explicitly teach the discrete steps to attain the plurality of capillary tubes in an outer tube as disclosed in Fig. 1a, the combination of Kosolapov and Schultz enable an apparatus to complete the claimed steps. 

Regarding claim 13, according to modified Kosolapov of claim 1, Kosolapov teaches of securing the capillary tubes in position with silica plates as seen in Fig. 2b (p. 268 right column, ¶ “In the second preform fabrication step…”), reading on packing material.

Regarding claim 14 and 15, according to modified Kosolapov of claim 1, Schultz teaches of focusing the laser beam and changing the depth accordingly [0077]. Schutz shows the laser is focused between the capillary tube and outer tube in Fig. 6B. Because of the vertical angle of incident of the laser on the tube, it can be said that the laser beam is directed through the entirety of the hollow tube structure, interacting with the outer surface of the outer tube and inner surface of a capillary tube.

Regarding claim 17, according to modified Kosolapov of claim 1, Schultz teaches of a computer system that controls the laser, welding head, and working surface that turns on the laser source for discrete periods of time while moving the welding head and working surface to be processed [0056], reading on directing the laser beam at discrete locations. 

Regarding claim 18, according to modified Kosolapov of claim 1, Zhang shows the burner horizontally moving along the tube wall (Fig. 2). It would be obvious to one of ordinary skill in the art at the time of invention to modify the laser of modified Kosolapov to continuously move along the contact long as depicted by Zhang.

Regarding claim 19, according to modified Kosolapov of claim 17, Schultz teaches of both a rotational and linear actuator to move the laser welding head relative to the working surface [0043-0044].

Regarding claim 20, according to modified Kosolapov of claim 1, Kosolapov teaches of the second preform fabrication step in which the outer tube is inserted inside an additional outer tube (p. 268 right column, ¶ “In the second preform fabrication step…”). Modified Kosolapov is equipped with the laser apparatus of Schultz to accomplish the directing laser beam step again.

Regarding claim 21, according to modified Kosolapov of claim 1, Schultz teaches of focusing the laser beam depth accordingly [0077]. It would be obvious to one of ordinary skill in the art to focus the laser beam to coincide and fuse the contact surface of the outer tube and capillary tube of Kosolapov.

Regarding claim 22 and 23, according to modified Kosolapov of claim 1, Kosolapov shows the capillary tube is radially aligned with the outer tube to create a contact point. It would be obvious to one of ordinary skill in the art to direct the laser beam at the contact point as seen by the fused radially aligned and angularly spaced capillary tubes in Fig. 1 of Kosolapov.

Regarding claim 24, according to modified Kosolapov of claim 1, Schultz does not teach of a second laser beam. However, it is well-known in the art to constructively or destructively use laser beams as needed. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. One would have been motivated to duplicate laser beams for the purpose of faster and more efficient processing.

Regarding claim 25, according to modified Kosolapov of claim 1, Kosolapov teaches of making the preform out of Heraues Suprasil F300 high-quality silica tubes (p. 268 left column, ¶ “A fibre preform was made…”). Schultz teaches of using a laser beam that has a wavelength of 10.6 µm [0041].

Regarding claim 26, according to modified Kosolapov of claim 1, Kosolapov teaches of a third and fourth step of drawing the fabricated tube to a diameter of 6 mm (Fig. 2c) and then to a 110 µm diameter fibre (Fig. 2d) tube (p. 268 right column, ¶ “In the second preform fabrication step…”).

Regarding claim 27, according to modified Kosolapov of claim 1, Kosolapov teaches that a preform is fabricated  at the end of the method (p. 268 right column, ¶ “In the second preform fabrication step…”).


Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kosolapov et al (“Hollow-core revolver fibre with double-capillary reflective cladding”, 2016), further in view of Schultz et al (US-20020056291-A1).
Regarding claim 28, Kosolapov teaches of a preform for an optical fibre, comprising a hollow outer tube of glass, and a plurality of hollow primary capillary tubes of glass with an outer diameter smaller than an inner diameter of the outer tube, each primary capillary tube bonded to the inner surface of the outer tube fused along a contact line parallel to the longitudinal axes of the outer tube and the primary capillary tubes such that the primary capillary tubes are spaced apart from one another around the circumference of the outer tube (Fig. 1a; p. 268 left column, ¶ “A fibre preform was made…”).
Kosolapov teaches of bonding the capillary tube by using an oxygen-hydrogen burner (p. 268 left column, ¶ “A fibre preform was made…”); Kosolapov does not teach of laser welding the tubes. In related optical preform preparation art, Schultz teaches of using laser beams to molecularly fuse or fusion weld glass rods and tubes [0080]. It would be obvious to one of ordinary skill in the art to use a laser beam to weld the tubes as an alternative to using oxygen-hydrogen burners. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Regarding claim 29, according to modified Kosolapov of claim 28, Kosolapov further teaches of a a plurality of hollow secondary capillary tubes of glass with an outer diameter smaller than an inner diameter of the primary capillary tubes, each secondary capillary tube bonded to the inner surface of a primary capillary tube (Fig. 1b/d; p. 268 right column, ¶ “In the second preform fabrication step…”). Modified Kosolapov would use the laser welding capabilities taught by Schultz to bond the secondary tubes.

Regarding claim 30, according to modified Kosolapov of claim 28, Kosolapov further teaches that the fabricated tube is a preform that is drawn for a hollow core optical fibre (p. 268 right column, ¶ “In the second preform fabrication step…”).


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kosolapov et al (“Hollow-core revolver fibre with double-capillary reflective cladding”, 2016), Zhang et al (“Design and Fabrication of a Novel Core-Suspended Optic Fiber for Distributed Gas Sensor”, 2014), and Schultz et al (US-20020056291-A1) as applied to claim 1 and 2 above and further in view of Benjamin et al (US-20100303419-A1).
Regarding claim 4 and 5, according to modified Kosolapov of claim 1 and 2, Schultz teaches of a linear optical absorption. In related optical fiber laser preparation art, Benjamin teaches of using an IR CO2 laser to use nonlinear optical absorption to close off fiber end faces with smaller spot sizes [0125]. It would be obvious to one of ordinary skill in the art at the time of invention use nonlinear optical absorption to laser weld as an alternative to linear optical absorption for more precision. 
Regarding photo-ionisation in claim 5, photoionisation occurs whether it is linear or nonlinear optical absorption because of the inherent use of a laser beam.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kosolapov et al (“Hollow-core revolver fibre with double-capillary reflective cladding”, 2016), Zhang et al (“Design and Fabrication of a Novel Core-Suspended Optic Fiber for Distributed Gas Sensor”, 2014), and Schultz et al (US-20020056291-A1) as applied to claim 15 above and further in view of Fabian et al (DE-10052072-A1, English translation provided by Espacenet).
Regarding claim 16, according to modified Kosolapov of claim 15, Schultz teaches of an embodiment of adding a coating layer to the inner surface of the outer tube and outer surface of the capillary tube [0013], reading on an optical directing element inside the outer tube.
Schultz teaches of an embodiment of directing the laser beam at an angle of incident to reflect off the coating (Fig. 6C) [0014]. Schultz does not teach of directing the laser longitudinally. In related hollow glass preform manufacturing art, Fabian teaches of fusing glass components [0006] when directing the laser longitudinally on the interacting surfaces [0008]. It would be obvious to one of ordinary skill in the art at the time of invention to direct the laser beam longitudinally inside the outer tube to an optical directing element to divert the beam towards the contact point to smooth and improve the quality of the fused interface.

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 9 and 10, Kosolapov and Bufetov (Fig. 7b “Revolver Hollow Core Optical Fibers”, 2018) teach of adding silica elements to hold the capillaries in place but neither teach of adding magnetic components to orient the capillaries. Bauerschmidt et al (US-20200400880-A1) teaches of arranging capillary tubes in a hollow-core fiber using magnetic fields [0142]. Instant application has an earlier priority date than Bauerschmidt. Jaeger et al (US-4650281-A) teaches of incorporating magnetic wires to an optical fiber preform for magnetic field sensing capabilities, phase shifting the propagated light generated from the produced fiber’s laser. Etches (“Exploiting Functional Fibers in Advanced Composite Materials”, 2007)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Coucheron et al (“Laser recrystallization and inscription of compositional microstructures in crystalline SiGe-core fibres”, 2016) teaches of laser treating silica-clad fibres with a SiGe-core to a SiO2 outer tube because laser processing is well suited for glass fibre fabrication because of the small heat zone, fine motion, and temperature control (Fig. 2, p. 2). 
Priyamikov et al (“Demonstration of a waveguide regime for a silica hollow-core microstructured optical fiber with a negative curvature of the core boundary in the spectral region > 3.5 µm”, 2011) teaches of making a similar eight capillary hollow tube using a oxy-hydrogen burner
Wang et al (“Hollow-core photonic crystal fibre for high power laser beam delivery”, 2012) and many other NPLs teach of using the common stack-draw technique to form hollow-core/nested optical preforms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741